Citation Nr: 0318898	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-49 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to 38 U.S.C.A. § 1151 compensation for injuries 
incurred at a VA medical facility (injuries of the head, 
spine, shoulder, knees, ankles, hips, fingers, and vision) as 
a result of a motorcycle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If these records have not already 
been associated with the claims file, 
then please undertake all necessary 
efforts to obtain the veteran's medical 
records from the VA Medical Center in 
Brentwood VAMC Los Angeles for any 
treatment for a motorcycle accident in 
July 1989 to include any follow-up 
treatment during the period of July 1989 
to January 1990.  Please obtain the 
following types of records: emergency 
room records, notes, discharge summaries, 
consults, vitals, medications, lab 
findings, imaging (X-Ray, MRI, CT scan), 
procedures, problem list, and confirmed 
diagnoses.  

Since the accident allegedly occurred at 
the facility, obtain from the VA Medical 
Center in Brentwood a VA police report of 
the accident in July 1989.  If the police 
report cannot be found or is unavailable 
the facility must indicate this in 
writing.

2.  After the development requested in 
No. 1 has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: an 
orthopedic examination to show the nature 
and extent of any disabilities of the 
spine, shoulder, knees, ankles, hips, and 
fingers.  In the written report, the 
examiner should list all disorders 
related to the spine, shoulder, knees, 
ankles, hips, and fingers.  For each 
diagnosis, the examiner is requested to 
state a medical opinion as to whether it 
is as least as likely as not that the 
veteran's disabilities are the result of 
the motorcycle accident he had in July 
1989.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

3.  After the development requested in 
No. 1 has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: a 
neurological examination to show the 
nature and extent of any disabilities of 
the spine, head, or eyes.  In the written 
report, the examiner should list all 
disorders related to the spine, head, and 
eyes.  For each diagnosis, the examiner 
is requested to state a medical opinion 
as to whether it is as least as likely as 
not that the veteran's disabilities are 
the result of the motorcycle accident he 
had in July 1989.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

4.  After the development requested in 
No. 1 has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: an 
ophthalmology examination to show the 
nature and extent of any disabilities of 
the eyes.  In the written report, the 
examiner should list all disorders 
related to the eyes.  For each diagnosis, 
the examiner is requested to state a 
medical opinion as to whether it is as 
least as likely as not that the veteran's 
disabilities are the result of the 
motorcycle accident he had in July 1989.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





